DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of the application
This office Action is in response to Applicant's Application filled on 05/10/2021 Claims 1-16 and 21-24 are pending for this examination. 

Oath/Declaration
The oath or declaration filed on 03/17/2020 is acceptable.

Election/Restrictions
Applicant’s election, without traverse, of species I: claims 1-16 and 21-24 and cancelled claims 17-20, in the “Response to Election / Restriction Filed” filed 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al ( US  2014/0252426 A1; hereafter Huang).

Regarding claim 1. Huang discloses a method, comprising:
forming a semiconductor fin including a channel region ( Fig 1a, substrate 2 including channel region 2) and an anti-punch through region ( Fig 1b, left & right region 2, next to element 4, construed as anti-punch through region); forming a recess in the semiconductor fin ( Fig 1b, shows recess), the recess having a sidewall abutting the anti-punch through region ( Fig 1b, left & right region 2, next to element 4, construed as anti-punch through region, shows recess); depositing a layer of dielectric material on the sidewall of the recess ( Fig 1c, dielectric liner 12, Para [ 0028]); performing an annealing process while the layer of dielectric material is on the sidewall of the recess ( Fig 1c, .  

Allowable Subject Matter

Claim 2-10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein performing the annealing process includes diffusing a first dopant from the anti-punch through region into the layer of dielectric material.

Claims 11-16 are allowed
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 
the anti-punch through region including fluorine and boron; forming a recess in the semiconductor fin by etching the fin; depositing a layer of dielectric material in the recess abutting the anti-punch through region; removing a portion of the fluorine from the anti-punch through region performing an annealing process on the layer of dielectric material; removing the layer of dielectric material from the recess; and forming a 

Claims 21-24 are allowed
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 
forming a first recess in the fin exposing a sidewall of the first anti-punch through region and a sidewall of the first channel region; forming a first dielectric layer in the recess on the sidewall of the first anti-punch through region; drawing first dopant atoms from the first anti-punch through region into the first dielectric layer by performing a first thermal annealing process while the first dielectric layer is on the sidewall of the first anti-punch through region; removing the first dielectric layer after performing the first thermal annealing process; and forming a first source region of the first transistor in the first recess in contact with the first anti-punch through region and having the second conductivity type, with the combination of other features as recited claim 21.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898